Per Curiam.
Confessions to be read in evidence should be proved by the justice, etc.
Rodney. A case where the examination in one county where felon is taken may be transmitted to the next county on the trial.
Per Curiam.
We conceive the examination offered should not be given in evidence unless the justice from Kent before whom it was taken or some other evidence to satisfy the Court was produced to prove the circumstances, whether by menacing, hope, etc.
Allen McLane, Esquire, sworn. Saw the prisoner subscribe the examination.
Francis Dunlap. Know nothing of this prisoner.
Leach 4 or 285. If written examination has been taken by the justice, no paroi evidence shall be given.
Hoffuter. Was present when prisoner was arrested, found on him a timepiece, wearing apparel, watch-chains, etc., $4.50 in silver, four keys.
*183After going through the evidence, the counsel agreed to submit this cause to the jury.
Verdict, guilty.
On the other indictment for breaking and stealing watches from the store of Thomas Crow and Jonas Alricks, William Collins withdrew his plea of not guilty, pleaded guilty, and submitted to the Court.
Judgmént, to be whipped on Saturday, the 28th of May, with eighteen lashes on the first indictment, and 21 lashes on the last, and restitution.